Title: General Orders, 2 May 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Thursday May. 2d 82
                            Parole
                            C. Signs—
                        
                        Returns of the Number of recruits Joined the Several States Lines to the 30th of the last Month inclusive, in
                            consequence of the requisition of Congress of December last are to be made to the Adjutant Generals Office as soon as
                            possible.
                        Untill further orders Returns of a Similar Nature are to be given in on the first of every Month, setting
                            forth the Number of Recruits Joined the preceeding Month.
                        At a Brigade General Court Martial held at the Jersey Hutts near Morristown April the 4th 1782 by order of
                            Elias Dayton whereof Lieutent Colonel John Noble Cummings is President; Captain Abel Wayman, Ensign Jacob Hyer and Doct.
                            Moses G. Elmer of the 2d Jersey regiment were Tried being severally charged with a Scandalous and disorderly Conduct, such
                            as is unworthy the character of an Officer and Gentleman.
                        “The Court having duly considered the evidence against Captain Wayman, Ensign Hyer, and Doct. Moses G. Elmer
                            with their defence are of Opinion that Captain Wayman is not Guilty of the Charge exhibitted against him and do acquit
                            him—but find Ensign Hyer and Doctor Moses G. Elmer Guilty and according to Art. 5th Sec. 18th of the rules and Art. of War
                            sentence them to be reprimanded by the Commander in Chief in General orders.
                        The Commander in Chief approves the sentence of the Court Martial—He thinks the conduct of Ensign Hyer and
                            Doctor Elmer in the highest degree reprehensible and that the Court has Treated them with great lenity.
                        Captain Weyman, Ensign Hyer and Doctor Elmer are released from their Arrest.
                        At a General Court Martial whereof Major Darby is President Ensign Philip Corey of the tenth Massachusetts
                            regiment charged with disobedience of the Orders of the Commander in Chief with respect to furloughs and exceeding the
                            limitts of his furlough ten days.
                        The Court after mature considertion are of opinion that the reasons offered by Ensign Corey in his defence
                            for exceeding the limitts of his furlough are insufficient and do sentence him to be mulcted of his pay and subsistence
                            for the ten days which he exceeded the limitts of his furlough and to be repremanded in General Orders.
                        The Commander in Chief approves the Sentence of the Court—Ensign Corey should not have overstayed his leave
                            of absence without applying for and obtaining leave.
                        Ensign Corey is released from his Arrest.
                    